DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 been entered.

Response to Amendment
The amendment of 6/15/2022 has been entered.
Disposition of claims: 
Claims 2-3 have been canceled.
Claims 1 and 4-11 are pending.
Claim 1 has been amended.
The amendments to claim 1 have overcome:
the rejections of claims 1, 4-6 and 11 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2012/0305903 A1, hereafter Kai) in view of Takeda (US 2009/0072727 A1, hereafter Takeda).
the rejections of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2012/0305903 A1) in view of Takeda (US 2009/0072727 A1) as applied to claims 1, 4-6, and 11 above, and further in view of Cho et al. (US 2015/0126736 A1, hereafter Cho).
the rejections of claim 10 under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2012/0305903 A1) in view of Takeda (US 2009/0072727 A1) as applied to claims 1, 4-6, and 11 above, and further in view of Kondakova et al. (US 2006/0134460 A1, hereafter Kondakova ‘460) as evidenced by Nishimura et al. (US 2013/0075716 A1, hereafter Nishimura).
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see page 5 through 12 of the reply filed 6/15/2022 regarding the rejections of claims 1, 4-6 and 11 under 35 U.S.C. 103 over Kai/Takeda, the rejections of claims 7-9 under 35 U.S.C. 103 over Kai/Takeda/Cho, and the rejection of claim 10 under 35 U.S.C. 103 over Kai/Takeda/Kondakova ‘460/Nishimura set forth in the Office Action of 2/23/2022 have been considered. 
Applicant argues that Kai and Takeda fails to disclose or suggest thermally activated delayed fluorescent materials (last paragraph of page 7). Applicant further argues that Kai and Takeda do not disclose or suggest that the respective compounds of formula (1) are used as a light emitting dopant.
Those rejections have been withdrawn. 
The new grounds of rejections refer to Endo et al. (US 2012/0241732 A1). The compounds of Endo is directed to a thermally activated delayed fluorescent material used as the light emitting dopant of an organic electroluminescent device ([014], [017], and [024]). 
The Compound (341) of Endo ([046]) does not include a cyano group; however, Endo does teach that the aromatic hydrocarbon or aromatic heterocyclic group of Ar in Formula (A) can be substituted by a cyano group ([033]).
Furthermore, Takeda teaches benefits of addition of a cyano group to the phenyl ring of the Compound (341) of Endo. Therefore, it would have been obvious to one of ordinary skills in the art to have modified Endo’s Compound (341) by introducing an electron-withdrawing group of cyano at the benzene core, as taught by Endo, Uoyama, and Takeda.

    PNG
    media_image1.png
    274
    589
    media_image1.png
    Greyscale

The compound of Endo as modified by Takeda reads on the claimed compound.
See the details of the rejections in the 35 U.S.C. 103 section below.
Applicant argues that the claimed invention achieves unexpectedly superior results over Example 11 of Kai in terms of light emitting from the compounds represented by the general formula (1).
Those rejections have been withdrawn. 
The new grounds of rejections relies upon Endo in view of Takeda as briefly described above (See the details of the rejections in the 35 U.S.C. 103 section below). The resultant compounds is encompassed by the general formula (1) of Endo.
Endo discloses that an organic light-emitting material having a structure of formula (1) which emits delayed fluorescence having the energy difference between the excited singlet energy and excited triplet energy of 0.2 eV or less, preferably 0.15 eV or less ([024]). 
Therefore, it would have been expected at the time when the invention was effectively filed that the compound of Endo as modified by Takeda be a TADF material and used as the emitter of an organic electroluminescent device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2012/0241732 A1, hereafter Endo) in view of Takeda et al. (US 2009/0072727 A1, hereafter Takeda), as evidenced by Ishisone et al. (US 2015/0053958 A1, hereafter Ishisone) and Deaton et al. (“The blue aluminum and gallium chelates for OLEDs” Inorganica Chimica Acta, 2008, vol. 361, page 1020-1035, hereafter Deaton).
Regarding claims 1, 4-7, and 10-11, Endo discloses that an organic light-emitting material having a structure of formula (1) which emits delayed fluorescence having the energy difference between the excited singlet energy and excited triplet energy of 0.2 eV or less, preferably 0.15 eV or less ([024]). 
Endo discloses formula (A) as the subspecies of the formula (1) ([028]).

    PNG
    media_image2.png
    364
    701
    media_image2.png
    Greyscale

In Formula (A) of Endo, Ar each independently represents an aromatic hydrocarbon group having 6 to 100 carbon atoms or an aromatic heterocyclic group having 3 to 100 carbon atoms ([029]). 
Endo teaches that the aromatic hydrocarbon or aromatic heterocyclic group can be an aromatic compound having a plurality of the aromatic rings linked together ([030]) and exemplifies a phenylcarbazole group ([032]). Endo teaches that the aromatic hydrocarbon or aromatic heterocyclic group can be substituted by a cyano group ([033]).
Endo exemplifies Compound (341) ([046]).
Endo exemplifies an organic electroluminescent device (Example 11 in [093]) comprising an anode (ITO), a light emitting layer (CBP as a host, Compound (11) as a dopant), a cathode (Al).

    PNG
    media_image3.png
    160
    709
    media_image3.png
    Greyscale


CBP has identical structure as Applicant’s formula (2) in claim 7, wherein L represents a 2-valent group produced from a compound obtained by liking two of benzene rings, p is 2, and q is 0, provided that when L represents a 2-vaent group produced from a single benzene, q represents an integer of from 1 to 4. 
Endo does not disclose a specific organic electroluminescent device comprising the Compound (341) of Endo; however, Endo does teach that the compounds of Endo can be used as the light emitting material of an organic electroluminescent device ([014], [017]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Endo by substituting the light emitting dopant material with Compound (341) of Endo. 
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound (341) of Endo would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum materials and device structures used for an organic electroluminescent device.
The modification provides the Organic electroluminescent device of Endo comprising an anode (ITO), a light emitting layer (CBP as a host, Compound (341) as a dopant), a cathode (Al).
The Compound (341) of Endo does not have a cyano group; however, Endo does teach that the aromatic hydrocarbon or aromatic heterocyclic group of Ar in Formula (A) can be substituted by a cyano group ([033]).
Takeda discloses an organic compound used for the light emitting layer of an organic electroluminescent device ([012]-[024]).
Takeda teaches that the compound of Takeda is excellent in chemical stability and causes less deterioration such as decomposition of materials during operation of the device so that decrease in efficiency or reduction of lifetime of the organic electroluminescent device is prevented ([040]).
Takeda further teaches that operation voltage is lowered, and quantum efficiency is increased, when an organic charge transportable material of an organic electroluminescent device ([008]) is introduced by an electron-withdrawing group in the position where the LUMO is present ([009]).
Takeda exemplifies Compound 1-14 ([099]).

    PNG
    media_image4.png
    118
    378
    media_image4.png
    Greyscale
, 
wherein Cz represents an N-carbazolyl group.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Endo’s Compound (341) by introducing an electron-withdrawing group of cyano at the benzene core between two carbazolyl groups, as taught by Endo and Takeda. 
The motivation of doing so would have been to increase chemical stability, decrease decomposition, and improve the lifetime of the device comprising the compound, and to improve the charge transport properties, based on the teaching of Takeda.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Endo teaches that the aromatic hydrocarbon or aromatic heterocyclic group of Ar in Formula (A) can be substituted by a cyano group ([033]). The substitution of the substituent hydrogen with a cyano group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The cyano group is an exemplified substituent group of the aromatic hydrocarbon group represented by Ar of Formula (A) ([033]). The selection of a cyano group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum materials and device structures used for an organic electroluminescent device.
The modification provides the Compound of Endo as modified by Takeda.

    PNG
    media_image1.png
    274
    589
    media_image1.png
    Greyscale

The compound of Endo as modified by Takeda has identical structure as Applicant’s formula (1), wherein A is a cyano group; D1 is formula (1a) wherein Y is formula (1a-1); and D2 is formula (1a) wherein Y is formula (1a-3); and the ring Y is fused at a position of i. Furthermore, for the compound, X2 is N-R6; R6 is aromatic hydrocarbon group having 6 to 10 carbon atoms (phenyl); a, f, and e are 0. 
The modification also provides the Organic electroluminescent device of Endo as modified by Takeda comprising an anode (ITO), a light emitting layer (CBP as a host, Compound of Endo as modified by Takeda as a dopant), a cathode (Al).
The Compound of Endo as modified by Takeda reads on the claimed limitations above but fails to teach that 1) the Compound of Endo as modified by Takeda is a TADF material; 2) an ionization potential of the Compound of Endo as modified by Takeda is smaller than an ionization potential of the host material (CBP); and 3) the Compound of Endo as modified by Takeda has an emission maximum wavelength in a range of from 440 nm to 470 nm.
It is reasonable to presume that 1) the Compound of Endo as modified by Takeda is a TADF material; 2) an ionization potential of the Compound of Endo as modified by Takeda is smaller than an ionization potential of the host material (CBP); and 3) the Compound of Endo as modified by Takeda has an emission maximum wavelength in a range of from 440 nm to 470 nm.
Support for said presumption is found in the use of like materials which result in the claimed property.
Endo discloses that the compound of Endo represented by formula (1) emits delayed fluorescence having the energy difference between the excited singlet energy and excited triplet energy of 0.2 eV or less, preferably 0.15 eV or less ([024]). 
Ishisone evidences that the thermally activated delayed fluorescence (TADF) is efficiently obtained under the condition where the difference between the triplet excitation level and the singlet excitation level is greater than or equal to 0 eV and less than or equal to 0.2 eV ([105]). Because Endo’s light-emitting material having a structure of formula (1) has the energy difference of 0.2 eV or less, the material is a TADF material.
Applicant discloses the compound represented by Applicant’s Formula (1) is a TADF material ([012]). The Compound of Endo as modified by Takeda is encompassed by Applicant’s Formula (1) and has identical structure as Applicant’s specific embodiment, Compound 1-58 ([029]).
Therefore, 1) the Compound of Endo as modified by Takeda is a TADF material.
Applicant discloses that it is preferred that an ionization potential of the TADF material of Applicant’s Formula (1)  be smaller than the ionization potential of the host material ([017]).
The host compound CBP is one of Applicant’s specific embodiments (Compound 2-1 in [035]). 
Deaton evidences the ionization potential of CBP being 6.04 eV (page 1027, column 1, paragraph 3).
Applicant discloses ionization potentials (IP) of Applicant’s example Compounds 1-17 (5.7 eV) and Compound 1-24 (5.8 eV) (Table 1 of specification on page 38). The Compound of Endo as modified by Takeda has substantially similar structure as Applicant’s example compounds 1-17 and 1-24. Therefore, the Compound of Endo as modified by Takeda should have substantially similar ionization potential as Applicant’s Compounds 1-17 and 1-24 (i.e. 5.7-5.8 eV). 
Therefore, 2) an ionization potential of the Compound of Endo as modified by Takeda is smaller than an ionization potential of the host material (CBP).
Applicant discloses emission wavelengths of organic electroluminescent devices comprising Applicant’s Compounds 1-17 and 1-24 (Examples 1-4 and 7 for Compound 1-17; Example 5 for Compound 1-24 in Table 2 and 3 of specification on page 42-43). The maximum emission wavelengths of the devices are in the range of 450-470nm. The emitted light comes from the emitting dopant material; therefore, the maximum emission wavelength of the device is substantially similar as the emission maximum wavelength of the emitter compound. 
The compound of Endo as modified by Takeda has substantially similar structure as Applicant’s Compounds 1-17 and 1-24.
Therefore, 3) the Compound of Endo as modified by Takeda has an emission maximum wavelength in a range of from 440 nm to 470 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound of Endo as modified by Takeda is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organic electroluminescent device of Endo as modified by Takeda reads on all the limitations of claims 1, 4-7, and 10-11.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2012/0241732 A1) in view of Takeda et al. (US 2009/0072727 A1), as evidenced by Ishisone et al. (US 2015/0053958 A1) and Deaton et al. (“The blue aluminum and gallium chelates for OLEDs” Inorganica Chimica Acta, 2008, vol. 361, page 1020-1035) as applied to claims 1, 4-7, and 10-11 above, and further in view of Kondakova et al. (US 2007/0252516 A1, hereafter Kondakova ‘516), Lee et al. (US 2006/0103298 A1, hereafter Lee), and Cho et al. (US 2015/0126736 A1, hereafter Cho).
Regarding claims 8-9, the Organic electroluminescent device of Endo as modified by Takeda reads on all the features of claim 1 as outlined above.
The device comprises an anode (ITO), a light emitting layer (CBP as a host, Compound of Endo as modified by Takeda as a dopant), a cathode (Al).
Endo in view of Takeda does not disclose a specific organic electroluminescent device comprising two hosts.
Kondakova ‘516 discloses an organic electroluminescent device (“OLED device”) wherein the light-emitting layer comprises at least one hole transporting co-host, at least one electron transporting co-host ([011]). 
Kondakova ‘516 teaches that the light-emitting layer can include fluorescent materials ([291]).
Kondakova ‘516 teaches the light emitting layer containing two or more host materials improve film morphology, electrical properties, light emission efficiency, and life time ([209]).
Kondakova ‘516 exemplifies a hole transporting host of CBP ([281]).
Kondakova ‘516 teaches that a desired electron transporting host can be a triazine compound ([211]).
Lee discloses an organic electroluminescent device comprising two hosts ([028]).
Lee teaches that the first host material such as CBP (4,4’-bicarbazolylbiphenyl) is easily crystallized by heat and thus lower device characteristics ([029]-[030]).
Lee taches a second host compound having electron transporting characteristic suppress crystallization and improves device efficiency ([031]).
Lee teaches a triazine compound can be used as the second host compound ([031]).
Cho discloses a triazine compound used as the host material of an organic electroluminescent device ([022], [042]).
Cho exemplifies Compound C-12 ([035]) which has triazine structure.

    PNG
    media_image5.png
    403
    509
    media_image5.png
    Greyscale

The Compound C-12 of Cho has the identical structure as Applicant’s formula (2), wherein L represents a 1-valent group produced from benzene (i.e. benzene substituted by a diphenyltriazine group), p is 1, and q is 1, provided that when L represents a 1-valent group produced from benzene, q represents an integer of from 1 to 4.
Cho teaches that the organic electroluminescent device comprising the compounds of Cho used as the host material provides low driving voltage, high luminous and power efficiency, and a long lifespan to the device ([008]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Organic electroluminescent device of Endo as modified by Takeda by adding a triazine-based Compounds C-12 as the second host material of the light-emitting layer, based on the teaching of Kondakova ‘516, Lee, and Cho. 
The motivation for doing so would have been to improve film morphology, electrical properties, light emission efficiency, and life time based on the teaching of Kondakova ‘516; suppress crystallization and improves device efficiency based on the teaching of Lee; and provide low driving voltage, high luminous and power efficiency, and a long lifespan to the device based on the teaching of Cho. 
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum materials and device structures used for an organic electroluminescent device.
The modification provides the Organic light emitting device of Endo as modified by Takeda, Kondakova ‘516, Lee, and Cho comprises an anode (ITO), a light emitting layer (CBP as a first host, Compound C-12 of Cho as a second host, Compound of Endo as modified by Takeda as a dopant), a cathode (Al), meeting all the limitations of claims 7 and 9.
The claim 8 requires that the singlet excitation energy (S1) of a second host is larger than that of a first host. 
The organic electroluminescent device of Endo as modified by Takeda, Kondakova ‘516, Lee, and Cho have two hosts; CBP and Compound C-12 of Cho. Since the molecular structures of the two materials are different from each other, the optoelectronic properties including singlet excitation energies (S1) of the two materials are necessarily different from each other. 
It is noted that there is no limitation which material is required to be the first host material and which material is required to be the second host material. Therefore, it is obvious one of S1’s of the two materials is larger than that of the other. The material having larger S1 is the second host material, and the material having smaller S1 is the first host material, meeting all the limitations of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786